ORDER
PER CURIAM.
Kenneth Lee Gregory appeals from the trial court’s judgment entered upon a jury verdict convicting him of first-degree robbery and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;1 State v. Nylon, 311 S.W.3d 869, 884 (Mo. App. E.D. 2010). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All rule references are to Mo. R. Crim. P. 2014, unless otherwise indicated.